       Case 5:19-cv-00065-TES-CHW Document 30 Filed 05/18/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

STEPHON W SUGGS,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.
                                                       5:19-cv-00065-TES-CHW
MYKENA INGRAM, et al.,

        Defendants.


                      ORDER ADOPTING THE UNITED STATES
                     MAGISTRATE JUDGE’S RECOMMENDATION



        In his Recommendation [Doc. 29], the United States Magistrate Judge

 recommends that the Court grant Defendants’ motion for summary judgment [Doc. 20]

 and deny Plaintiff’s motion for a temporary restraining order [Doc. 27]. No objections

 have been filed to the magistrate judge’s Recommendation; therefore, the Court reviews

 his findings for clear error. 28 U.S.C. § 636(b)(1)(A). Finding no clear error, the Court

 ADOPTS the Recommendation [Doc. 29] and MAKES IT THE ORDER OF THE

 COURT. Accordingly, the Court GRANTS Defendants’ motion for summary judgment

 [Doc. 20] and DENIES Plaintiff’s motion for a temporary restraining order [Doc. 27].

        SO ORDERED, this 18th day of May, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT
